Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1, 3-10, 16, 22-25, and 27-32 are pending. Claims 2, 11-15, 17-26 are canceled.


				Terminal Disclaimer
The terminal disclaimer filed on 07/21/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art
is Man et al of record. While Man et al. teaches a method of treating disease, disorder
comprising administering a compound of the formula (I) wherein compound 5.61 (claimed
compound) is exemplified as one of the preferred compounds of the formula (I) and wherein
the disease or disorder includes lupus sarcoidosis. Man et al. does not teach patient suffering from lupus sarcoidosis as having overproduction of IgG and inhibiting IgG overproduction. The compound of Man et al. is not known to reduce or inhibit the overproduction of IgG. Therefore, a person skilled in the art would not have expected the compound taught by Man et al. among the lists of compounds to inhibit IgG in lupus sarcoidosis patients that have overproduction of IgG. As such, the claims as amended are novel and nonobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1, 3-10, 16, 22-25, and 27-32 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628